In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 17‐3592 
UNITED STATES OF AMERICA, 
                                                  Plaintiff‐Appellee, 
                                 v. 

ARRIBA W. LEWIS, 
                                               Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                       Central District of Illinois. 
        No. 1:17‐cr‐10004‐JES‐JEH‐1 — James E. Shadid, Judge. 
                     ____________________ 

    ARGUED NOVEMBER 29, 2018 — DECIDED APRIL 3, 2019 
               ____________________ 

   Before FLAUM, RIPPLE, and MANION, Circuit Judges. 
    MANION,  Circuit  Judge.  Oﬃcer  Sweeney  pulled  Arriba 
Lewis  over  for  following  too  closely.  Sweeney  processed  a 
warning while Lewis, who seemed unusually nervous, sat in 
the squad car. After learning Lewis was on federal supervised 
release for a cocaine conviction, Sweeney requested a drug‐
sniﬃng dog roughly 5 minutes into the stop. 
2                                                      No. 17‐3592 

     About 10 minutes and 50 seconds after Lewis pulled over, 
Sweeney  handed  him  a  warning. About  10  seconds  later,  a 
drug‐sniﬃng  dog  and  its  handler  approached  Lewis’s  car. 
The  dog  alerted.  Sweeney  searched  Lewis’s  car  and  found 
heroin. Lewis was charged with possession with intent to dis‐
tribute  heroin.  The  district  court  denied  his  motion  to  sup‐
press. He appeals, arguing the oﬃcer lacked lawful grounds 
to  initiate  the  traﬃc  stop  and  arguing  the  oﬃcer  prolonged 
the  stop  without  independent  reasonable  suspicion  for  the 
dog to sniﬀ. But we disagree on both fronts, and aﬃrm. 
                              I. Facts 
    Oﬃcer Sweeney sat in an unmarked Ford SUV with an ex‐
terior  spotlight  in  the  median  of  Interstate  55  in  McLean 
County, Illinois, watching traﬃc. He saw a man later identi‐
fied as Arriba Lewis driving a Dodge Charger southbound in 
“a pack of vehicles traveling in close proximity to each other.” 
He “was traveling right behind another vehicle in very close 
proximity,” gripping the wheel at 10:00 and 2:00, and appear‐
ing to push himself behind the side pillar in a rigid posture. 
    Sweeney pursued Lewis. Sweeney testified he wanted “to 
see  if  I  can  observe  a traﬃc  violation  and  confirm  [Lewis’s] 
following distance which I initially saw.” But first he passed 
Lewis to assist another oﬃcer. Sweeney’s dashboard camera 
began recording after he passed Lewis because Sweeney trig‐
gered his emergency lights as he approached the other oﬃcer. 
Triggering these lights activated the dashcam, which was pro‐
gramed to capture footage beginning 1 minute earlier. After 
passing Lewis, Sweeney pulled over to the right shoulder be‐
hind the other oﬃcer. Video recorded by Sweeney’s dashcam 
shows a truck followed by Lewis pass to the left of Sweeney. 
The other oﬃcer declined assistance, so Sweeney pulled out 
No. 17‐3592                                                                     3

and accelerated. Several vehicles moved to the right lane to let 
him pass. He saw Lewis ahead in the left lane “at the prelim‐
inary stages of passing” a truck in the right lane. Then Lewis 
changed to the right lane behind the truck. As Lewis followed 
the truck, Sweeney calculated the time‐distance. He activated 
a stopwatch function to record the time between the truck’s 
rear  passing a  milepost  and  the  Charger’s front passing the 
same  object.  He  clocked  this  at  1.2  seconds,  meaning  Lewis 
followed 1.2 seconds behind the truck according to this calcu‐
lation. Lewis stayed close behind the truck for about 45 sec‐
onds despite the lack of traﬃc immediately behind him. 
   Sweeney  pulled  into  the  right  lane.  He  testified  he  acti‐
vated  his  emergency  lights.1  He  pulled  Lewis  over.  Lewis 
stopped  on  the  right  shoulder,  and  Sweeney  pulled  behind 
him, at about 3 minutes, 41 seconds into the video. The video 
shows Lewis made a movement to his right inside his car sec‐
onds later. Sweeney walked to the Charger’s passenger side 
and saw Lewis’s hands trembling. At about 4 minutes into the 
video, Sweeney reached the front window.2 He made contact 
with Lewis and asked for his license. Sweeney said: 

                                                 
1 The parties dispute the timing of Sweeney’s activation of his emergency 

lights.  Sweeney  testified  he  activated  his  lights  sometime  after  clocking 
the following‐distance at 1.2 seconds. But Lewis argues Sweeney activated 
his lights when he pulled over to offer assistance to the other officer, well 
before clocking the following‐distance, and nothing in the record shows 
he turned the lights off. This issue’s potential relevance concerns the rea‐
son Lewis pulled into the right lane behind the truck. 
2 The dashcam video (presented at the suppression hearing and submitted 

to us) begins at 0 minutes, 0 seconds. The video runs for about 3 minutes, 
41  seconds  before  showing  Lewis  stop  on  the  shoulder.  It  then  shows 
Sweeney reach the front passenger‐side window of the Charger at about 4 
minutes into the video. Sweeney said “Here you go. Here’s your warning, 
4                                                                No. 17‐3592 

            The reason I stopped you was your following‐
            distance.  You  need  to  leave  at  least  3  seconds 
            here in Illinois. You were less than 2 behind that 
            semi. Ok. And that’s why I originally pulled out 
            on you back, way back there, too. You had an‐
            other car you were following.3 
    Sweeney testified Lewis’s hands trembled and his breath‐
ing seemed heavy and labored. Sweeney told Lewis he would 
just get a warning, not a ticket, and told him to sit in the squad 
car during preparation of the warning. After “hem‐haw[ing]” 
and failing to exit his car expeditiously, when he finally began 
to exit he reached back in his car. Then he put his hands up as 
he walked. Sweeney said, “You’re fine man. Relax.” 
   In the squad car, Sweeney typed information into a com‐
puter and talked with Lewis. The first step of completing the 
warning was ensuring, via computer, he had a valid license. 
Upon this check, the computer automatically showed he was 
on  federal  probation4  for  a  cocaine  conviction.  Sweeney 

                                                 
ok,” and handed it to Lewis at about 14 minutes, 31 seconds into the video. 
Thus, the total time from Lewis pulling over to Sweeney handing him the 
warning  is  about  10  minutes,  50  seconds.  The  dog  sniff  began  about  10 
seconds later and took about 1 minute, 8 seconds. References to the video’s 
time  during  the  stop  include  about  4  minutes  before  Sweeney  reached 
Lewis’s  window.  The  video’s  length  does  not  equal  the  duration  of  the 
stop.  As  we  show  below,  Lewis  sometimes  conflates  the  video’s  length 
with the duration of the stop. But they are not the same. 
3 We base our quotations of Sweeney and Lewis during the stop on the 

video. Any deviations are immaterial. 
4 Sweeney used the word “probation,” apparently because his computer 

did not distinguish between this and supervised release. Actually, Lewis 
was on the latter. But the distinction is immaterial here.  
No. 17‐3592                                                         5

testified the computer returned information based on the li‐
cense within 1 minute of sitting in the squad car. 
     About 2 minutes after Lewis pulled over, Sweeney asked 
where he was headed. Lewis said he was going to pick his son 
up. Sweeney asked where. Lewis said, “School … St. Louis.” 
Sweeney asked how old the son was. Lewis said, “26.” He ex‐
plained his son wanted to return to Chicago. Sweeney asked 
where the son went to school. Lewis replied his son worked 
in  a  warehouse.  Lewis  added  his  son  “got  into  it”  with  his 
girlfriend.  This  exchange  lasted  slightly  less  than  a  minute. 
Sweeney thought the story seemed suspiciously inconsistent. 
   About 3.5 minutes after Lewis pulled over, he asked about 
the 3‐second guideline Sweeney mentioned: 
       Lewis: So you got to be how many feet back? 
       Sweeney: It’s not feet. It’s seconds. You need to 
       be at least 3 seconds. 
       Lewis: Oh. Ok. 
       Sweeney: Ok. You were 1.2. 
       Lewis: How you measure that? 
       Sweeney: It’s just a stopwatch function on here. 
       So when the, with the semi, when it goes by a 
       stationary  object  which  was  the  milepost  back 
       there is what I used. When the back of that goes 
       past  that  stationary  object  I  start  it.  When  the 
       front of your vehicle goes past that same object 
       I stop it. 
   About 5 minutes after Lewis pulled over, Sweeney asked 
him  what  he  does  for  work,  and  he  said  he  drove  a  truck. 
Roughly 5 minutes after first making contact with Lewis at his 
window,  Sweeney  requested  a  drug‐sniﬃng  dog  via  a 
6                                                           No. 17‐3592 

messaging  system.  Lewis  concedes  Sweeney  requested  the 
dog after hearing Lewis’s answers regarding his travel plans 
and after learning via computer he had a prior drug convic‐
tion for which he was on supervised release. 
    About  6  minutes  after  Lewis  pulled  over,  Sweeney  said 
something  was  taking  a  minute  to  update.  Then  he  asked 
Lewis  how  long  his  son  had  been  in  St.  Louis,  how  often 
Lewis  visited,  and  whether  Lewis  drove  a  truck  “over  the 
road.” Sweeney testified Lewis’s breathing continued to ap‐
pear  labored  in  the  squad  car,  even  after  hearing  he  would 
only get a warning. Nearly 8 minutes after Lewis pulled over, 
Sweeney said Illinois barred the air freshener hanging from 
Lewis’s mirror because it obstructed the view. Sweeney asked 
Lewis what part of St. Louis he was going to. Sweeney testi‐
fied Lewis never asked if he was free to go. 
    Sweeney then said, “in correlation with our safety detail 
today … we do have a canine dog working with us.” Sweeney 
asked  if  Lewis  was  responsible  for  everything  in  the  car. 
About 10 minutes after Lewis pulled over, Sweeney said, “I’m 
gonna print this oﬀ. I’m gonna have the dog walk around the 
exterior of the vehicle, ok.” About 20 seconds later, the dash‐
cam records the sound of the warning printing. Then Sweeney 
asked if Lewis was on probation. He responded in the aﬃrm‐
ative.  Nearly  11  minutes  after  Lewis  pulled  over,  Sweeney 
said, “Here you go. Here’s your warning, ok.”5 Sweeney gave 
the warning to Lewis, explained it, and said, “So you’re going 
to  St.  Louis  though.”  At  the  word  “though,”  at  about  14 
minutes,  41  seconds  into  the  video  (about  10  seconds  after 

                                                 
5 This comports with his testimony that he completed the “warning pa‐

perwork” roughly 10 minutes, 40 seconds after initiating the stop.  
No. 17‐3592                                                       7

giving the written warning) a dog appeared on the video and 
approached the rear passenger side of Lewis’s car. Lewis con‐
firmed he was going to St. Louis. Sweeney said that was out‐
side Illinois. They talked about Lewis’s probation and prior 
incarceration while the dog circled his car. 
    About 12 minutes after Lewis pulled over (about 1 minute, 
18 seconds after Sweeney gave the written warning to Lewis, 
and about 1 minute, 8 seconds after the dog sniﬀ began) the 
handler  told  Sweeney  the  sniﬀ  was  positive.  Sweeney 
searched Lewis’s car and quickly found 208 grams of heroin. 
                     II. Procedural posture 
    Lewis was charged with possession with intent to distrib‐
ute heroin. The district court denied his motion to suppress. 
He  entered  a  conditional  guilty  plea.  A  career  oﬀender  at 
criminal  history  category  VI,  he  received  a  sentence  of  20 
years  incarceration.  He  appeals  the  denial  of  suppression, 
raising two main issues. First, he challenges the traﬃc stop’s 
initiation. Second, he challenges the sniﬀ’s initiation. “We em‐
ploy a mixed standard of review on motions to suppress, re‐
viewing the district court’s factual determinations for clear er‐
ror and de novo its ultimate determination about whether the 
police  had  suﬃcient  grounds  to  stop  or  search  the  individ‐
ual.” United States v. Rodriguez‐Escalera, 884 F.3d 661, 667 (7th 
Cir. 2018) (internal quotation marks omitted). 
                         III. Discussion 
A. Traﬃc stop 
1. Law 
   Lewis argues Sweeney did not have legal grounds to start 
the traﬃc stop. If Lewis is right, then the court should have 
8                                                                  No. 17‐3592 

suppressed  the  heroin  as  fruit  of  the  poisonous  tree.  The 
Fourth Amendment protects against “unreasonable searches 
and seizures.” U.S. Const. amend. IV. Whenever police stop a 
vehicle, the stop must meet the Fourth Amendment’s reason‐
ableness  requirement.  Delaware  v.  Prouse,  440  U.S.  648,  663 
(1979). If a search or seizure violates the Fourth Amendment, 
a court will generally exclude resulting evidence. United States 
v. Wilbourn, 799 F.3d 900, 910 (7th Cir. 2015). 
    The district court determined probable cause justified ini‐
tiating the stop.6 Generally, “the decision to stop an automo‐
bile is reasonable where the police have probable cause to be‐
lieve  that  a  traﬃc  violation  has  occurred.”  Whren  v.  United 
States, 517 U.S. 806, 810 (1996). “Probable cause exists when 
‘the  circumstances  confronting  a  police  oﬃcer  support  the 
reasonable  belief  that  a  driver  has  committed  even  a  minor 
traﬃc oﬀense.’” United States v. Muriel, 418 F.3d 720, 724 (7th 
Cir. 2005) (quoting United States v. Cashman, 216 F.3d 582, 586 
(7th Cir. 2000)). Probable cause is an objective standard, based 
on  the  totality  of  the  circumstances.  If  an  oﬃcer  reasonably 
thinks he sees a driver commit a traﬃc violation, that is suﬃ‐
cient grounds to pull him over without oﬀending the Consti‐
tution.  Muriel,  418  F.3d  at  724.  The  oﬃcer  is  not  the  judge. 
Whether the driver actually committed a traﬃc infraction is 
irrelevant for Fourth Amendment purposes so long as there 
was an objective basis for a reasonable belief he did. Cashman, 
216 F.3d at 587. 

                                                 
6  The  lower  standard  of  reasonable  suspicion  is  enough  to  justify  some 

traffic stops. Navarette v. California, 572 U.S. 393, 396 (2014); Prouse, 440 U.S. 
at 663; Rodriguez‐Escalera, 884 F.3d at 667–68. But we need not apply this 
standard  here  because  the  district  court  did  not  err  in  finding  probable 
cause. 
No. 17‐3592                                                        9

2. Analysis 
   Here,  Sweeney  had  more  than  ample  grounds  to  pull 
Lewis over. As Sweeney sat in the median, he thought he saw 
Lewis  following  another  vehicle  too  closely.  That  initial  ob‐
servation  alone  probably  satisfied  the  Constitution,  but  we 
need  not  decide  that  because  Sweeney  pursued  Lewis  and 
conducted a time‐distance calculation to confirm he followed 
a vehicle too closely. Sweeney calculated Lewis’s following‐
time‐distance  at  1.2  seconds.  Whether  Lewis  actually  fol‐
lowed by 1.2 seconds exactly is irrelevant for purposes of the 
Fourth  Amendment.  It  is  enough  that  this  calculation  sup‐
ported a reasonable belief Lewis was breaking the law. 
    Lewis  mainly  argues  the  3‐second  rule  mentioned  by 
Sweeney during the traﬃc stop is merely the Illinois Secretary 
of State’s recommendation, not the actual law. But this is a red 
herring because the standard for probable cause is objective. 
See Whren, 517 U.S. at 814 (“[T]he Fourth Amendment’s con‐
cern with ‘reasonableness’ allows certain actions to be taken 
in  certain  circumstances,  whatever  the  subjective  intent.”);  
Scott v. United States, 436 U.S. 128, 138 (1978) (“[T]hat the of‐
ficer does not have the state of mind which is hypothecated 
by the reasons which provide the legal justification for the of‐
ficer’s action does not invalidate the action taken as long as 
the  circumstances,  viewed  objectively,  justify  that  action.”). 
The  objective  circumstances  support  probable  cause  to  pull 
Lewis over based on the two observations of him following 
too closely, in violation of the law: 
       The  driver  of  a  motor  vehicle  shall  not  follow 
       another vehicle more closely than is reasonable 
       and prudent, having due regard for the speed of 
10                                                               No. 17‐3592 

          such vehicles and the traﬃc upon and the con‐
          dition of the highway. 
625 ILCS 5/11‐710(a). Here, it does not matter whether the Sec‐
retary’s recommendation comports with the statute. Nor does 
it matter that Sweeney referenced the recommendation dur‐
ing the stop. Regardless, Sweeney objectively had grounds for 
a reasonable belief Lewis was following too closely based on 
the two observations (and based on the clocked observation 
alone).7 
      And this brings us to Lewis’s next argument. He faults the 
court for not giving eﬀect to the statutory language requiring 
a driver to act based on the “condition of the highway.” He 
argues the major highway condition was Sweeney’s squad car 
approaching Lewis from behind. Lewis argues Illinois law re‐
quired him to pull immediately into the right lane when he 
saw the squad car approaching. He argues he had a legal duty 
not to obstruct it. He argues he chose the least of the available 
evils when he pulled from the left lane into the right lane be‐
hind  the  truck  to  yield  to  Sweeney.  Lewis  goes  so  far  as  to 
                                                 
7 Lewis argues: “For the Government to have met its burden of establish‐

ing probable cause for a 625 ILCS 5/11‐710(a) violation, it had to prove Mr. 
Lewis was driving in a way that was not ‘reasonable or prudent’ given the 
‘speed  of  [other]  vehicles’  and  the  ‘condition  of  the  highway.’”  (Appel‐
lant’s Reply at 9–10.) That is wrong. To show the constitutionality of the 
traﬃc  stop’s  start,  the  government  merely  needed  to  show  an  objective 
basis for a reasonable belief Lewis followed too closely, not that he actu‐
ally followed too closely. Whether Lewis actually followed at 1.2 seconds 
and whether 1.2 seconds was actually too close, given all the conditions of 
the highway, are irrelevant to whether there was probable cause suﬃcient 
to initiate the stop, and ultimately would have been for a traﬃc court to 
decide (if Sweeney issued a ticket instead of a warning). 
       
No. 17‐3592                                                             11

argue  Sweeney  “impermissibly  created  the  grounds  for  the 
stop,” manufacturing a “police‐created exigency.” 
    The main problem with this argument is that it does noth‐
ing to justify or explain why Lewis stayed in the right lane in 
close  proximity  behind  the  truck  for  about  45  seconds  after 
pulling  into  the  right  lane  behind  the  truck.  As  the  video 
demonstrates, no vehicles at this stage forced Lewis to tailgate 
the  truck.  Regardless  of  the  status  of  Sweeney’s  emergency 
lights,  Lewis  oﬀers  no  reason why he could not  have eased 
back from the truck. Moreover, Lewis’s argument does noth‐
ing to undermine Sweeney’s observation from the median. 
   The court properly relied on Muriel, where an oﬃcer’s “es‐
timation  of  the  following  distance  amounted  to  probable 
cause to believe that [the suspect’s] vehicle was ‘more close[ ] 
than  is  reasonable  and  prudent.’”  Muriel,  418  F.3d  at  724 
(quoting Ind.  Code  9‐21‐8‐14). The court  did not err in con‐
cluding probable cause supported initiating the stop. 
B. Dog sniﬀ 
1. Law 
     An  oﬃcer  who  reasonably  starts  a  traﬃc  stop,  however, 
might violate the Constitution if he exceeds the scope or un‐
reasonably prolongs the stop. A traﬃc stop “‘can become un‐
lawful if it is prolonged beyond the time reasonably required 
to complete th[e] mission’ of issuing a warning ticket.” Rodri‐
guez v. United States, 135 S. Ct. 1609, 1614–15 (2015) (quoting 
Illinois  v.  Caballes,  543  U.S.  405,  407  (2005)).  It  is  well‐estab‐
lished a dog sniﬀ of a vehicle’s exterior only for illegal drugs 
during  a  lawful  stop  for  a  traﬃc  violation  does  not  infringe 
Fourth Amendment rights, even absent reasonable suspicion 
of  drugs.  Caballes,  543  U.S.  at  410.  But  it  is  also  well‐
12                                                        No. 17‐3592 

established a stop justified only by a traﬃc violation becomes 
unlawful  if  it  is  prolonged  beyond  the  time  reasonably  re‐
quired to complete the stop’s original mission. Rodriguez, 135 
S.  Ct.  at  1612.  An  oﬃcer  may  conduct  “certain  unrelated 
checks”—including a dog sniﬀ—during a lawful traﬃc stop, 
but “he may not do so in a way that prolongs the stop, absent 
the reasonable suspicion ordinarily demanded to justify de‐
taining  an  individual.”  Id.  at  1615. Absent  independent  rea‐
sonable  suspicion  to  justify  the  sniﬀ,  the  critical  question  is 
not whether the sniﬀ occurs before or after the oﬃcer issues 
the warning, “but whether conducting the sniﬀ ‘prolongs’—
i.e., adds time to—‘the stop’ … .” Id. at 1616. But with inde‐
pendent reasonable suspicion, the oﬃcer may detain the sus‐
pect for the sniﬀ even if the sniﬀ adds time to the total stop. 
    Here, the district court concluded the stop (from its start 
to the moment Sweeney handed Lewis the warning) was not 
prolonged past the time reasonably required to complete the 
mission  of  issuing  a  warning.  And  the  district  court  deter‐
mined independent reasonable suspicion justified extending 
the stop by about 1 minute for a canine unit to arrive. 
2. Analysis 
    Lewis argues even if the stop started lawfully, the heroin 
should  be  suppressed  because  the  dog  sniﬀed  after  a  pro‐
longed detention without reasonable suspicion. But he leads 
with a patent mistake. He claims Sweeney was completely fin‐
ished  with  the  warning  at  10  minutes,  40  seconds  into  the 
video but did not print it until 14 minutes, 31 seconds into the 
video, a claimed unjustified delay of nearly 4 minutes. But the 
video  and  Sweeney’s  testimony  flatly  contradict  this.  Lewis 
mistakenly treats Sweeney’s testimony about the time on the 
video’s clock when he printed the warning as testimony about 
No. 17‐3592                                                         13

the duration of the stop up to the point he printed it. Sweeney 
testified  he  calculated  the  time  it  took  him  to  complete  the 
warning  paperwork  after  he  initiated  the  traﬃc  stop  (not  after 
the video began) to be 10 minutes and 40 seconds. He testified 
that at 14 minutes, 26 seconds into the video (not into the stop) 
he said “Here you go” as he gave the warning to Lewis. The 
bottom line is the video and testimony show there was no un‐
reasonable delay between finishing the warning and handing 
it to Lewis. The claimed delay of about 4 minutes merely mir‐
rors the diﬀerence between the video’s clock and the duration 
of the stop, because the stop begins about 4 minutes into the 
video. The simple fact, shown by the video and testimony, is 
Sweeney printed the warning between 10 and 11 minutes into 
the stop and promptly gave it to Lewis. His false equivocation 
infects some of his remaining arguments. 
   Lewis next argues Sweeney unlawfully prolonged the de‐
tention by taking time to impermissibly confine and question 
him about issues unrelated to the warning, and he raises sev‐
eral detailed points. But each point fails. 
    Lewis  argues  switching  cars  took  1  minute.  But  he  does 
not explain why this delay was unlawful or why sitting in the 
squad  car  was  impermissible.  We  already  determined  the 
court did not err in concluding the initiation of the traﬃc stop 
was permissible. Lewis does not explain why moving him to 
the squad car was not reasonably incidental. See United States 
v. Baker, 78 F.3d 1241, 1244 (7th Cir. 1996) (During a valid traf‐
fic stop, an oﬃcer may “legitimately ask [a driver] to step out 
of  his  car,  even  without  any  particularized  suspicion,”  and 
may ask the driver “to sit in his patrol car … .”). Nor does he 
explain  why,  during  the  minute  between  Sweeney  asking 
14                                                      No. 17‐3592 

Lewis  to  exit  his  car  and  Lewis  entering  the  squad  car,  he 
spent about 40 seconds in his car after being asked to exit. 
    Lewis  next  argues  Sweeney  spent  6  minutes  and  15  sec‐
onds  asking  about  irrelevant  travel  matters  and  explaining 
how  a  canine  unit  will  arrive.  Lewis  cites  two  parts  of  the 
video in support. There are several problems with Lewis’s ar‐
gument  here.  The  first  challenged  part  of  the  video  begins 
with Sweeney asking, “Where are we headed to today, sir?” 
Oﬃcers across the country would be surprised if we counte‐
nanced the characterization of this basic, routine question as 
irrelevant to a traﬃc stop. Lewis’s initial response to this ques‐
tion was not entirely forthcoming: “Pick my son up.” That re‐
sponse  naturally  led  to  Sweeney’s  next  question:  “Where’s 
that at?” Again, Lewis’s response was not entirely forthcom‐
ing: “School … St. Louis.” So Sweeney asked how old the son 
was and where he went to school. Lewis gave the age, brought 
up  returning  to  Chicago,  never  answered  about  school, 
brought up his son’s work in “some warehouse,” and brought 
up a situation between his son and his son’s girlfriend. 
    The Constitution allows an oﬃcer to ask these questions 
during a traﬃc stop, especially when the answers objectively 
seem suspicious. See Muriel, 418 F.3d at 726 (Although ques‐
tions prolonging custody might aﬀect the detention’s reason‐
ableness, police “may ask questions that do not concern the 
purpose of the stop and that are not supported by any other 
suspicion.”); United States v. Childs, 277 F.3d 947, 954 (7th Cir. 
2002) (“What the Constitution requires is that the entire pro‐
cess remain reasonable. Questions that hold potential for de‐
tecting crime, yet create little or no inconvenience, do not turn 
reasonable  detention  into  unreasonable  detention.”)  And 
Lewis  could  have  refused  to  answer  at  some  point.  But  the 
No. 17‐3592                                                                 15

biggest  problem with Lewis’s argument  here  is he does  not 
show any reason these exchanges prolonged the process of is‐
suing the warning. The video and testimony both document 
Sweeney worked on the warning while talking with Lewis. 
   The court did not err in determining the duration of the 
stop (from its start to the moment Sweeney handed Lewis the 
warning)  was  not  prolonged  past  the  time  reasonably  re‐
quired to complete the mission of issuing a warning. 
     The  court  turned  to  the  issue  of  whether  Sweeney  ob‐
tained enough information during the stop before issuing the 
warning to have independent reasonable suspicion of crimi‐
nal  activity  to  justify  detaining  Lewis  further.  Sweeney 
handed Lewis the warning about 10 minutes, 50 seconds after 
Lewis  pulled  over.  The  dog  alerted  roughly  1  minute  later. 
Even if the period between handing the warning and the dog 
alerting could be called a delay of about 1 minute8 it was jus‐
tified by independent reasonable suspicion, as the court held. 
    Reasonable  suspicion  requires  “‘specific  and  articulable 
facts  which,  taken  together  with  rational  inferences  from 
those facts,’ suggest criminal activity.” United States v. Ruiz, 
785 F.3d 1134, 1141 (7th Cir. 2015) (quoting Terry v. Ohio, 392 
U.S. 1, 21 (1968)). Reasonable suspicion is an objective stand‐
ard, considering the totality of the circumstances. By the time 
                                                 
8 We question whether even this minute can be characterized as a delay to 

wait for a dog, because immediately after handing Lewis the warning and 
explaining in a quick and routine manner what it is, Sweeney brings up 
the apt point that Lewis said he was going to St. Louis, but his terms likely 
restrict his freedom to leave Illinois. But we need not explore this further 
because we agree with the district court that Sweeney had independent 
reasonable  suspicion  to  detain  Lewis  after  handing  him  the  warning  to 
allow the dog time to sniff. 
16                                                       No. 17‐3592 

Sweeney issued the warning, this is what he objectively had 
reason to know. One, Lewis seemed unusually nervous even 
after hearing he would only get a warning. His hands trem‐
bled. His breathing was heavy and labored. Nervousness can 
raise  reasonable  suspicion.  Illinois  v.  Wardlow,  528  U.S.  119, 
124 (2000). Two, he was on supervised release for a drug of‐
fense.  Criminal  histories  can  support  reasonable  suspicion. 
United  States  v.  Sanford,  806  F.3d  954,  959  (7th  Cir.  2016). 
(Sweeney had  these  objective grounds for  reasonable suspi‐
cion  even  without  asking  any  questions  Lewis  now  chal‐
lenges.)  Three,  his  travel  explanations  seemed  suspiciously 
inconsistent, which can raise reasonable suspicion. Muriel, 418 
F.3d  at  726.  These  factors  legitimately  gave  rise  to  objective 
reasonable suspicion. 
     This  is  true  even  if  Lewis  always  breathes  heavily,  with 
constantly trembling hands. Even if he were actually innocent 
of the prior drug charge and a judge planned to exonerate him 
next morning. Even if his son actually studied and worked in 
St.  Louis,  quarreled,  and  wanted  to  return  to  Chicago.  Re‐
gardless,  objective  reasonable  suspicion  of  criminal  activity 
supported detaining Lewis to allow a dog to sniﬀ. Perhaps we 
could add his rigid posture, furtive movements, “hem‐haw‐
ing,” and I‐55’s drug‐traﬃcking reputation. But we need not. 
   We conclude the district court did not err in determining 
any delay beyond the routine traﬃc stop to allow the dog to 
sniﬀ was justified by independent reasonable suspicion. 
                          IV. Conclusion 
   We  considered  all  Lewis’s  arguments  and  found  none 
availing. We AFFIRM the denial of suppression.